TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-09-00045-CR




                                      Rsya Chen, Appellant

                                                  v.

                                   The State of Texas, Appellee



             FROM THE COUNTY COURT AT LAW NO. 3 OF TRAVIS COUNTY
              NO. 08-222489, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Rsya Chen seeks to appeal from a judgment of conviction for criminal trespass. The

trial court has certified that this is a plea bargain case and Chen has no right of appeal. The appeal

is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                               __________________________________________

                                               J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: March 20, 2009

Do Not Publish